Order dismissing complaint for insufficiency affirmed, with ten dollars costs and disbursements, with leave to plaintiff to serve an amended complaint, on payment of ten dollars costs, if he be advised that the blocking of the sidewalk by the defendant was unlawful within the rule enunciated in O’ Neill v. City of Port Jervis (253 N. Y. 423). No opinion. Kapper, *796Hagarty, Tompkins and Davis, JJ., concur; Lazansky, P. J., dissents upon the ground that in his opinion the complaint states facts sufficient to constitute a cause of action.